Case 16-70021-AKM-13         Doc 43       Filed 02/12/21    EOD 02/12/21 09:42:38        Pg 1 of 2


                   UNITED STATES BANKRUPTCY COURT
                     SOUTHERN DISTRICT OF INDIANA
                         EVANSVILLE DIVISION
  IN RE:                            )
         PAUL A DUMONT              ) CASE NO.16-70021–AKM-13
                                    )
              DEBTOR(S)             )

                   TRUSTEE’S NOTICE OF FINAL CURE PAYMENT

       Pursuant to BR 3002.1(f), the Trustee files this Notice that the amount required to cure the
below claim has been paid in full or as indicated, and that the debtor(s) has made all payments
required under the Plan.
           1. Creditor: US BANK TRUST NA
              Trustee Claim No. 003        Court Claim No. 006
              Last four digits of number used to identify debtor(s)’ account: 4906
           2. Monthly On-going Mortgage Payments
                  Post-petition payments paid directly by debtor(s) and Trustee has no knowledge
               of any disbursements; or
                   Post-petition payments paid by Trustee are current through December 2019 and
               due for January 2020.
           3. Final Cure Amount
                                                        Amount         Paid by
                                                                                       Balance
                                                        Claimed        Trustee
                Pre-petition Arrearage Amount         $1,082.41      $1,082.41       $0.00
                Post-petition fees, expenses, and
                                                  $0.00              $0.00           $0.00
                charges
                Post-petition Arrearage Balance $0.00                $0.00           $0.00

           4. Pursuant to BR 3002.1(g), within 21 days of the service of this Notice the creditor
               is obligated to file and serve on the debtor(s), debtor’s counsel, and the Trustee a
               response indicating whether it agrees that the above is correct as of the conclusion
               of payments via the Trustee conduit.
               If the creditor does not agree, the response shall itemize the required cure or post-
               petition payment amounts, if any, which the creditor contends remain unpaid as of
               the conclusion of conduit payments.
Case 16-70021-AKM-13         Doc 43     Filed 02/12/21     EOD 02/12/21 09:42:38        Pg 2 of 2




                                                 /s/Robert P. Musgrave
 February 12, 2021                               Robert P. Musgrave
                                                 Chapter 13 Trustee
                                                 P.O. Box 972
                                                 Evansville, IN 47706-0972
                                                 Telephone: (812) 424-3029
                                                 Fax: (812) 433-3464
                                                 Email address: trusteegeneral@chap13evv.com




                                CERTIFICATE OF SERVICE

       I hereby certify that a true and correct copy of the foregoing pleading was served upon the
following parties, either personally, electronically or by first-class mail February 12, 2021:

U.S. Trustee
101 West Ohio Street, Suite 1000
Indianapolis, IN 46204

 PAUL A DUMONT
 111 E LOUISIANA STREET
 EVANSVILLE, IN 47711-

 KEVIN S. KINKADE
 ATTORNEY AT LAW
 123 N.W. 4TH ST., STE. 201
 EVANSVILLE, IN 47708-1725

U.S. BANK TRUST NATIONAL ASSOCIATION
C/O SN SERVICING CORP.
323 5TH STREET
EUREKA, CA 95501

U.S. BANK TRUST NATIONAL ASSOCIATION
C/O SN SERVICING CORP. c/o OFFICER
323 5TH STREET
EUREKA, CA 95501

MARTH R. SPANER
REISENFELD & ASSOCIATES LLC
3962 RED BANK ROAD
CINCINNATI, OH 45227
